Title: To James Madison from William C. C. Claiborne, 17 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 17 August 1805, New Orleans. “By the enclosed, you will perceive that the Correspondence between the Marquis of Casa Calvo and myself concerning Morales has not yet Closed. If Morales should not abandon his project relative to the Sales of Florida Lands, I shall not cease to urge his immediate departure from the Territory.
          “The Climate here is now excessively warm, and I fear the City will soon become Sickly; With a v[i]ew to my Health and to assist personally in Organizing the Militia I have contemplated a Journey to several of the interior Counties, but the pending correspondence with the Marquis, has hitherto delayed my departure.”
        